Mr. President, may I be permitted to express to you the sincere congratulations of the Government of the Republic of the Ivory Coast on your brilliant election to the prestigious post of President of the General Assembly. We are certain that you. will carry out the burdensome task entrusted to you with total success and that you will place your rich and great experience at the service of the world in general and of Africa in particular -our Africa, which is so much in need of genuine and lasting peace.
60.	We would request the delegation of Honduras to transmit to its Government the sincere condolences of the Government of the Ivory Coast on the catastrophe which that country has recently suffered.
61.	International relations are characterized today by economic insecurity. The "Yom Kippur war" has revealed a process which goes largely beyond the framework of the conflict and has had serious repercussions upon the internal and external policies of our countries, repercussions which have to be brought under control.
62.	The cause of galloping inflation lies not only in the rise of energy prices but in numerous factors of the world economy. The development and the extraordinary growth of the industrialized countries of Europe, America and Asia rested upon the progress of science and technology, but also upon a false illusion which is now beginning to be dispelled: the very low price of raw materials and the weakness and the poverty of the countries producing those materials. It is against this state of affairs that our countries are now fighting. And the petroleum- producing countries have demonstrated that this undertaking had meaning. Of course, it is indeed because the prevailing international situation left them with no other option that the well-off countries were obliged to accept what they claimed to be unacceptable, namely, a substantial increase in the price of the raw material which they could not do without petroleum.
63.	And we consider that the success achieved by the petroleum-producing countries is also our success; but we must be careful that it is properly co-ordinated with our fragile economies so that we can avoid being led to assume false positions. This success is a positive factor in the struggle for greater economic justice throughout the world.
64.	Indeed, under our eyes an extraordinarily important fact is being brought about. From now on, in the case of this product there is at least a reversal of trend: it is the end of the buyer's market and the beginning of the sellers market; it is the latter now who sets the price for his merchandise and no longer the buyer, as is still the case in the present structure of international trade. It is for this new state of affairs that we have been struggling for more than a decade with respect to all commodities. The action undertaken by the petroleum-producing countries must assist in the thorough transformation of the present world economic system, which provides for industrialized countries a prosperity that is largely founded upon the deterioration of the terms of trade, which in turn leaves a very small margin for maneuver with respect to our own development.
65.	The institutions which typify the current economic order pass over an unbearable situation, because they make it possible for some to live upon the negation of others. Their transformation and the establishment of new economic relations will be difficult to anticipate as long as the countries of the third world have not admitted the essential need for union and solidarity.
66.	But in the meantime, and since the balance of power is unfavorable to us, it is necessary for us to install within the present system a certain number of escape valves. The best and the most efficient, in our opinion, is the one which involves the establishment of associations of producers on a product-byproduct basis, with the participation and unqualified support of all of the victims of the existing economic system, even if some of them are able now to fix the price for their raw materials. That is the only way that would make it possible for us to stake a claim in the economic field and emerge from this role of marginal and rival micro-groups, and together find a common and effective response to the essential question of commodities.
67.	Of course, we do not intend to radicalize our positions. However, the continual impoverishment of our countries is becoming unbearable. It would truly be a catastrophe if the petroleum producers were to accept the position that their action should be dissociated from that of the remainder of the developing countries that produce raw materials and commodities. It is therefore important that following upon petroleum, which is an energy product of primary strategic importance, identical action be conducted with respect to other raw materials so that it might be possible to develop a policy that would be the reflection of a permanent and strengthened solidarity among the proletarian countries.
68.	That solidarity must take concrete form. For that it is necessary for the developing countries to unite, but it is also and above all necessary for the richer among them to remain very close to the poorer and least fortunate among them so as not to neglect the fundamental influence of the political factors of solidarity.
69.	In this respect we believe that an equitable and realistic solution for rearranging the world economic order that has been so strongly disturbed now would be the implementation of the close cooperation advocated in the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-Vl)].
70.	We, the Members of the United Nations, must recognize that the slogans in our resolutions which frequently conceal our shortcomings must give way to pragmatic methods of approach to problems, because all, large and small, are living through the most disturbing economic adventure of our times. Together we can master the world economy, galloping inflation and the consequences of the energy crisis. Over and above all this there remains, in the case of each of us, a margin which may be opened to reciprocal concessions; otherwise, more than one of our leaders will have his sleep haunted by the nightmares brought on by the cries of the hungry.
71.	The political future also remains gloomy. Indeed, since the Second World War our planet has never really known genuine peace. None of the conflicts shaking the world has been resolved. Those who are so skillful at producing these conflicts proceed to circumscribe them, to regionalize them and to localize them far from their own frontiers. In Viet Nam, in Cyprus and in the Middle East, we have been able to do nothing other than to accept an impasse in which we enclose ourselves more and more.
72.	In Viet Nam men continue to die by the thousands and life remains unbearable for all as a result of the virulence and intolerance of irreconcilable ideologies which have confronted each other for more than a quarter of a century.
73.	In southern Africa life continues to take the form of an injustice and a monstrous moral indignity, and the frailty of peace in that part of the world is quite obvious for all.
74.	In the Middle East, the hope born of the Geneva Peace Conference is evaporating. The earlier situation of "no peace, no war" has reinstated itself. The ubiquity of the cannon merchants is again to be observed in the region. And the great ones are responsible for the infernal escalation of the arms race. It is even claimed that it is possible thereby to curb the inflation that is at present rampant throughout the world.
75.	The Middle East constitutes one of the numerous impasses into which we have been led by the confrontation of the great Powers for more than a quarter of a century. Yet they all agreed to propose and vote in favor of resolution 181 (II) of 29 November 1947 which imposed the partition of Palestine.
76.	But there is more. Twenty-one years later one of those great ones, a friend of the Arabs, declared again, on 18 November 1968, in Budapest:
"We consider that any acceptable solution in the Middle East must include recognition of the right of Israel to lead an independent national existence. This opinion is also shared by the Arabs."
77.	One year, later, in chorus, on 20 September 1969, in a collective declaration made at United Nations Headquarters, those great Powers reaffirmed "the right of the States of the region, all the States of the region, to exist". At the same time they proclaimed with equal conviction "the recognition of the legitimate right of the Palestinian people". And the whole of this imbroglio stems from Security Council resolution 242 (1967) of 22 November 1967, which, in order to avoid the eternal right of veto, was drafted in terms sufficiently equivocal to allow of as many contradictory interpretations as the oracle of Delphi.
78.	Truth to tell, no enigma exists. These declarations are made deliberately and at the cost of the grossest contradictions. We, in the Ivory Coast, are convinced that any peace strategy which may 5K devised will be doomed to failure if, setting aside fanatical formulas, it is not based on certain facts which flow from the analysis we have just made and which cannot be ignored.
79.	First, Arabs and Jews lived side by side in Palestine for centuries. Even if the latter were less numerous, one thing is evident: Christians, Jews and Muslims lived together in perfect .harmony and underwent foreign occupation.
80.	Secondly, there was a historic vote -but a vote with stories about it too - the General Assembly vote of 29 November 19473 by which the report of the Ad Hoc Committee on the Palestinian question, embodying the report of its Sub-Committee was adopted. That Sub-Committee included, among others, the United States and the Soviet Union. The result was a national home, a single one, for the Jews: Israel. Why? The chain of events, the complexity of the diplomacy Of the time, the dexterity of the actors of the time, lead the ivory Coast to stop here and not exhaust itself by looking for the responsibilities involved.
81.	Thirdly, since then we have all been confronted directly by the rigorous and passionate violence of the men who created this conflict and by the violence which the conflict in turn brought about. Intermittent wars, short, but cruel and useless, in 1948, 1956, 1967 and 1973, were sorry incidents of these events. The destruction of the State of Israel appears to be a mythical hypothesis since the four great Powers are unanimously in favor of guaranteeing the existence of that State.
82.	Fourthly, the other inhabitants—Palestinians, Arabs, Muslims and Christians -no longer have a fatherland, however. Yet our era has adapted itself rather well to the existence of divided countries: the two Germanys, the two Koreas, to mention only those. Thus it is no longer astonishing that the radicalization of Palestinian nationalism, which needs no further definition, is becoming frenetic and hortatory and that this struggle has become the governing element of the Middle East.
83.	Fifthly, the return of the* territories occupied by Israel since, the six-day war will not resolve the problem of peace in the Middle East. The Palestinian problem antedated the six-day war.
84.	Sixthly, the already complex problem will be further complicated if we continue to leave it at the level of the solidarity of all the Arabs against the solidarity of all the Jews, including those of the Diaspora throughout the world. Moreover, the problem is more a problem of the major Powers responsible for partition than an Israeli-Arab problem.
85.	It is on the basis of the desire to know what must be known that we have recapitulated these facts. But, since everything is linked together, everything is interconnected, everything is there, the Ivory Coast asks your indulgence, your tolerance and your understanding, that of all of you in general and that of the great Powers in particular, in letting me present the position of my country on this crucial problem. In order to do this, the Ivory Coast will abide by the main constant features of its diplomacy.
OUr country seeks neither to please nor to offend, to contribute with all its efforts to the pursuit of a just, equitable and durable peace in this part of the world which is so dear to the whole of mankind.
86.	There is a saying current in my country: "A man cannot hide the sun with his hand". Thus, if the Jews of Palestine have a national home, Israel -and few today would seriously challenge this- the other Palestinians, the Christians and the Muslims remain without a fatherland. Therefore we must recognize that they are no longer simple refugees: they constitute an organized community. And there will be no peace in the Middle East as long as that community has not found its fatherland.
87.	What can I tell you, the great ones of this world, if not that you must have the honesty to recognize your errors and to correct them, instead of continuing in them, as you are doing now, to the misfortune of the whole world?
88.	In this region you only want to avoid a fierce confrontation among yourselves. Your concern is to  principle and your interests at each base of the development of the situation. Your interventions are based more on the appropriateness possible control of the Mediterranean than on the step for genuine peace. Indeed, constantly to reaffirm legitimate rights of the Palestinian people without applying legitimate rights is
deliberately to turn your back on peace. Gentlemen, see to it that the Palestinians recover their part of Palestine, which you partitioned, and you will save world peace. Then you will also be bringing about the conditions necessary for a fruitful dialog between Israelis and Palestinians and our hopes for fruitful co-operation between the enemy cousins will be realized. Meanwhile, if we do not do this, we shall be setting out on a course of no return which, because of the ebb and flow of the situation, will slip out of our control.
89.	The same drama, born of the mania for partition imposed by the political psychology of power, is also being played out in the same area in the case of Cyprus. The crisis through which the Republic of Cyprus is at present passing derives its origin from a fear felt in common by both the Greek and Turkish communities: the fear that the island will be attached to Greece, that it will be partitioned, that there will be intervention at any moment on the part of one or another of the guarantor Powers in the internal affairs of the country. Perhaps in place of these so-called treaties of guarantee, which are inadmissible for a sovereign State and which add to the confusion, it might be possible to write into the constitution of Cyprus the principle of the inalienability of any part of the territory of the Republic, a clause that appears in all of our constitutions.
90.	Be that as it may, the right of intervention which Great Britain, Turkey and Greece have arrogated to themselves is unacceptable, not only for Cyprus, a sovereign State, but also for the United Nations. It infringes on the fundamental principle of the Charter. Used as it has been used, it will result in a guerrilla-type resistance internally and, externally, will bring about reactions with unforeseeable and incalculable consequences for the island and for the entire world as well. Thus, we must not become accomplices in this sense of global power that is felt by each of these States, this desire to impose on another State Member of this Organization its way of life. We must rid Cyprus of its tunic of Nessus, that truly lethal garment represented by those treaties.
91.	For 10 years Cyprus remained s able. Archbishop Makarios, with his keen sense of national and international political realities, succeeded in remaining the guarantee for the genuine independence of the island. In Cyprus, the praiseworthy goal he pursued was the establishment of a system of integration of the two communities within a unitary State, one in which authentic democratic procedures would guarantee, without discrimination, the totaT safeguarding of individual rights. But the Republic of Cyprus is a victim of the redistribution of realities in this complex game of chess that is being played in the Mediterranean. Must we admit the necessity for violence in the taking of power? We do not think so. And that is exactly why we reproach the advocates of the theory of "necessary revolutionary violence". Such a climate is dangerous and offers no guarantee for anyone.
92.	All those -instigators, actors or accomplices- for whom the coup d'etat has become an institution that is an end in itself, bear a grave responsibility in this deadly and immoral provocation. They have on their consciences thousands of innocent dead and the despair of tens of thousands of refugees.
93.	We proclaim once again that force must net prevail and must not count as a paying proposition. In this tragic Cyprus affair that causes us so much concern, we believe that we must entrust the requisite powers to the Secretary-General for the purpose of achieving the evacuation of foreign troops. After that, we must attempt to reconcile two necessities: that of compromise between the parties, and that of the sovereignty and territorial integrity of Cyprus, in the absence of which we shall be consolidating a state of permanent insurrection that would result in a turmoil that would postpone for ever any peace in the region and pose a terrible danger to peace throughout the world.
94.	In sustaining this position, we shall be loyal to our ideal which rejects discrimination in all its forms. Greek Cypriots, Turkish Cypriots, Christians, Muslims, Jews, blacks, whites or yellows—we shall never accept any classification of human beings on this abominable basis. We must help to bring about the birth of a national pan-Cypriot feeling.
95.	It is because we are convinced of our anti-racist position that we reject the policy of apartheid in South Africa and that of the illegal regime of Ian Smith, together with all other forms of racial discrimination in the world.
96.	The physicist Jean Debiesse is right in affirming, with mathematical proof, that racism is all the more stupid in that we are all, absolutely all of us, of the same blood. One can laugh at this demonstration; some will because they are skeptics, others because they are believers and regard this as a truism, a truth already affirmed by the revealed religions. And yet it is these latter who are fighting in Cyprus, in Ireland, in the Middle East, and who, in the name of religion, practice apartheid in South Africa.
97.	The economic future is gloomy. The political future is likewise gloomy. But there is a ray of hope that has appeared. The right to self-determination and independence has been recognized in the case of the Territories under Portuguese domination. This phenomenon is quite different from the cases, so frequent in politics, where happenstance finally becomes reality. At the 1253rd meeting of the Security Council, held on 8 November 1965, the Ivory Coast expressed its conviction that arms would never prevail against what that old man in Cabinda called "novas ideas" (new ideas).
98.	We had to touch the sensitive heartstrings of Portugal and bring it to reason. What nation, however fierce it may be, cannot be brought over to political virtue and reasonable human feelings? The right of peoples to govern themselves is the foundation of all civilization, and the winds of nationalism blowing through Africa are a feature of that genuine civilization. Thus, progressively, thanks to the action of all, the idea of liberty has won Portugal over. Portugal is to be credited with having found realistic truth, most fortunately, by coming closer to reality with us, and it is for that reason that we are most gratified at the important decisions that have recently been taken by the new Portuguese Government to grant independence to all its Territories. Africa is seeking neither revenge nor retribution, and the independence granted will make it possible for Portugal's presence in our continent to be fraternal, adopted, accepted and desired.
99.	We celebrate the independence of Guinea- Bissau. This new nation, and those that will yet accede to independence, are and will be Members of this Organization. They represent its future and what it will become. Our financial and technical assistance will be essential to them for binding up the wounds they have incurred in their struggle and for establishing themselves as independent and viable countries. To that end, we propose the establishment of a fund, through voluntary contributions made by States Members of the Organization and by all countries that have recognized or that will recognize them. The precedent already exists and can be repeated in their favor.
100.	I would not wish to conclude without addressing, on behalf of my country, our most heartfelt congratulations to the gallant people of Guinea- Bissau and its courageous freedom fighters, nor without respectfully - and devotedly saluting the memory of the one who gave his life for the liberation of his people, Amilcar Cabral.
101.	I would also wish to pay a special tribute to President Leopold Sedar Senghor of Senegal, who made discreet use of dialog so much maligned to complete the freedom fight, thus confirming the virtues of dialog.
102.	The new Portugal has realized that the time of colonialism is over. It has shown itself strong enough to make a fresh start. We believe it deserves our congratulations and encouragement.
103.	The settlers in Mozambique sought to distract the decolonizing forces of Portugal. They mutinied. They machine-gunned the African quarters at random and left almost 100 dead behind them. That scenario is a well-known trap, filled with rancor and tragic reminiscence, which always turns against its authors. Those settlers do not, understand that the phenomenon which they are experiencing results not from the abandonment by metropolitan countries of their empires but from the irrepressible force of nationalism. Nothing justified that Lourengo Marques crime, which brought them to absurdity. The nationalists have shown as much sang-froid as realism in the face of the obsessed hatred of the settlers.
104.	The Frente de Libertao de Mozambique [FRELIMO] advocated a harmonious and democratic multiracial nation. All it received by way of reply was a show of chauvinistic fanaticism from petty settlers who are part of the aberrant designs of world colonialism.
105.	The continuing and unavoidable disaster of colonialism in all its forms is so eloquent that it would not have been necessary for us to dwell upon its last throes if it were not significant to note that the supercilious chauvinism of those settlers and their frenetic colonialism, feeding on the fantasy of the past, might lead them to a dead end, an ill-conceived escalation, a bluff as in the case of the Organization de l'armee secrete [OAS] in Algeria with the sorry consequences of an exodus without return. But we have every confidence in the great wisdom of FRELIMO, which will not allow itself to be drawn into devastating hatred.
106.	We shall continue to applaud Portuguese decolonization. The arrival of General Spinola has brought about important changes in our relations with Portugal. We are ready to establish proper diplomatic relations with that henceforth friendly country.
107.	Before Spinola, de Gaulle, too, experienced a similar situation during the process of the decolonization of Algeria the OAS. Unfortunately, colonization abounds with such retrograde minds, just as imbued with a somewhat faded imperial elegance as those of the Mozambique settlers. De Gaulle settled his problems with the honor of the great soldier having the creed of the pledged word and a clear vision of the future. We note which satisfaction the statement of the French Minister for Foreign Affairs relating to the forthcoming accession to independence of the Comoro Archipelago [2238th meeting], a declaration which is part of the noble traditions of France.
108.	The Lusaka agreements cannot and must not be called into question, and to prevent this all precautions must be taken so that those anarchists, those camouflage racists and they are prolific in that region shall not play the role of termites in the works of the institutions born of Lusaka.
109.	General Spinola has already shown proper understanding of the goals of the Organization. We have made the necessary distinction between the former leaders and those who today have courageously and resolutely embarked upon the course of democracy and decolonization. We look with considerable sympathy on their efforts and we are ready to help them, if necessary, to break the dark forces which are still prevalent among them and in Africa seeking to block the accession to independence of Mozambique, Angola and the Cape Verde Islands.
110.	The United Nations must, without locking itself into a complacent alibi "internal affairs" help Portugal in crushing the last depraved advocates of colonialism so that they will for all time lose their last illusions.
111.	In spite of the very legitimate complaints against South Africa, it is nevertheless fair to recognize that its refusal to be mixed up in the affairs of Mozambique and Angola now makes impossible the establishment of a new Rhodesia in Southern Africa. Let us hope that, on the basis of the Portuguese example, South Africa will show an equal comprehension vis-a-vis the United Nations and grant independence to Namibia.
112.	Mr. President, it is truly symbolic that it is under your presidency the presidency of one of the gallant sons of Algeria that the Declaration on the Granting of Independence to Colonial Countries and Peoples is thus being implemented.
113.	We ask Bangladesh and Grenada to accept our warm congratulations. May we, after Bangladesh, Grenada and Guinea-Bissau, soon see Mozambique, Angola, the other Portuguese Territories and the Comoros assume their rightful place among us, while we await with impatience, as you know, the arrival of Zimbabwe and Namibia.
